Citation Nr: 0740202	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of left 
wrist injury.

2.  Entitlement to service connection for left hip 
subtrochanteric bursitis, claimed as left pelvis condition.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
from August 24, 1994 to July 12, 1995, and from September 8, 
2001 to September 9, 2001.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims on appeal were reviewed by a Decision Review 
Officer (DRO) in August 2005.  At that time, the DRO 
concluded, after review of an incomplete temporary claims 
folder, further specialized examinations were necessary to 
decide the claims.  The DRO specifically informed the veteran 
that VA would undertake the duty to provide further 
examination for each disorder.

In November 2005, the DRO furnished the veteran a 
supplemental statement of the case (SSOC) denying her claims.  
She was neither afforded the VA examinations promised nor 
provided an explanation as to why additional examination was 
no longer deemed necessary to decide the claims.  

The Board remands the case to the RO for compliance with its 
previous determination that additional examination is 
necessary to decide the claims.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be 
provided."). 

The Board notes that the veteran was diagnosed with left hip 
trochanter bursitis and fibromyalgia prior to her period of 
ACDUTRA from September 8, 2001 to September 9, 2001.  On 
September 8, 2001, she incurred trauma to her left hip and 
left wrist as a result of a slip and fall injury.  X-ray 
examinations of the left hip and left wrist were 
unremarkable.  

The injuries themselves were deemed to have been in line of 
duty.  To date, however, she has not established being 
disabled for any disease or disability during this period of 
ACDUTRA.  As she has not established "veteran" status for 
this period of ACDUTRA, the presumption of soundness under 
38 U.S.C.A. § 1111 is not applicable.  38 U.S.C.A. § 101(24).  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Based on the above, one of the issues presented is whether 
the veteran's pre-existing left hip and fibromyalgia 
disorders may be considered to have been aggravated during 
the period of ACDUTRA from September 8, 2001 to September 9, 
2001 beyond the natural progress of the disorders.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  The RO has 
also considered alternate theories as to whether these 
disorders were manifest during the first period of ACDUTRA 
and/or proximately due to service connected residuals of left 
femur fracture and bilateral sacroiliitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the veteran's 
VA treatment at the San Juan VA Medical 
Center since January 2003.

2.  The veteran should be afforded 
appropriate VA examination(s) to determine 
the nature and etiology of her left hip, left 
wrist and fibromyalgia disorders.  The claims 
folder must be made available to the examiner 
for review in connection with the 
examination.  After examining the veteran and 
reviewing the claims file, the examiner 
should offer opinions to the following 
questions:

a) whether it is at least as likely as not 
(50 percent probability or greater) that the 
veteran's left hip disorder and/or 
fibromyalgia is related, or had its onset, to 
her period of ACDUTRA from August 24, 1994 to 
July 12, 1995;
	
b) whether it is at least as likely as not 
(50 percent probability or greater) that the 
left hip and fibromyalgia disorders, which 
existed prior to the period of ACDUTRA from 
September 8, 2001 to September 9, 2001, was 
aggravated (a chronic worsening of the 
underlying condition versus temporary flare-
ups of symptoms) as a result of the slip and 
fall injury sustained on September 8, 2001.  
If so, whether such increase in severity was 
beyond the natural progress of the disease;
	
c) what is the current diagnosis, if any, of 
any currently manifested left wrist disorder 
and, if a current disability exists, whether 
it is at least as likely as not (50 percent 
probability or greater) that such disability 
resulted from the slip and fall injury on 
September 8, 2001; and 
	
d) whether it is at least as likely as not 
(50 percent probability or greater) that the 
veteran's left hip disorder and/fibromyalgia 
was either caused or aggravated by her 
service connected residuals of left femur 
fracture and bilateral sacroiliitis.  If it 
is determined that either disability was not 
caused but aggravated by her service 
connected residuals of left femur fracture 
and bilateral sacroiliitis, the examiner is 
requested to attempt to quantify the degree 
of additional impairment resulting from the 
aggravation?



A complete rationale for any opinion 
expressed must be provided.  If the examiner 
is unable to provide the requested opinion 
without resorting to speculation, it should 
be so stated.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  In doing so, the RO must consider 
all theories presented in the case, to 
include direct service connection for the 
left hip and fibromyalgia disorders for both 
periods of ACDUTRA, and secondary service 
connection for left hip and fibromyalgia 
disorders as being proximately due to service 
connected residuals of left femur stress 
fracture and bilateral sacroiliitis.  If any 
benefit sought is not granted, the veteran 
and her representative should be furnished an 
SSOC and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

